Norton, C. J.,
Concurring. — I concur in the above opinion, not only for the reason that, under the facts stated in regard to the vote taken in 1858, as to whether the sale of fermented liquors on Sunday should be permitted in the city of St. Louis, such vote did not authorize the passage of the ordinance in question, and this was expressly so held in the case of State v. Winkelmeier, 35 Mo. 103, but for the additional reason that, inasmuch as the Downing law contains a provision expressly repealing all acts or parts of acts inconsistent with it, the act of 1857, being repugnant to, and irreconcilably inconsistent with, the Downing law, is by necessary implication repealed. But whatever doubts,, if any, might exist as to the correctness of the position last-stated, such doubts are entirely removed by the act of 1887, which in express terms repeals said act of 1857.